PROVOSTY, J.
This is a rule against defendants to show cause why they should not be condemned to pay the state a license for conducting the business of cotton buyers. Defendants show that their business consists entirely in filling orders which they receive from abroad for the buying of cotton; that is, they receive the orders, buy the cotton for their foreign clients, who give the orders, and ship the cotton to the foreign country. Defendants clearly are merely exporters, and it is well settled that a tax upon the importer or exporter is an impost or duty upon imports or exports, within the meaning of the prohibition of the Constitution of the United States against the laying of imposts-by the states. United States v. Thomas (C. C.) 115 Fed. 207; Fairbank v. United States, 181 U. S. 283, 21 Sup. Ct. 648, 45 L. Ed. 862, Brown v. Maryland, 12 Wheat. 419, 6 L. Ed. 678; Welton v. Missouri, 91 U. S. 275, 23 L. Ed. 347; Waring v. City of Mobile, 8 Wall. 110, 19 L. Ed. 342; Machine Co. v. Gage, 100 U. S. 676, 25 L. Ed. 754; Low v. Austin, 13 Wall. 29, 20 L. Ed. 517; American Fertilizing Co. v. Board of Agriculture (C. C.) 43 Fed. 609; Welton v. Missouri, 91 U. S. 275, 23 L. Ed. 347; Cook v. Pennsylvania, 97 U. S. 566, 24 L. Ed. 1015; Leloup v. Port of Mobile, 127 U. S. 640, 8 Sup. Ct. 1380, 32 L. Ed. 311; Webber v. Virginia, 103 U. S. 344, 26 L. Ed. 565; Telegraph Co. v. Texas, 105 U. S. 460, 26 L. Ed. 1067; City of St. Louis v. Western Union Tel. Co. (C. C.) 39 Fed. 59.
Judgment affirmed.